DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chindapol et al. (US Publication 2009/0092066 A1) further in view of Taherzadeh et al. (WO 2020/223448 a1).
In regards to claims 1 and 20, Chindapol et al. (US Publication 2009/0092066 A1) teaches a method of wireless communication at a user equipment (UE), comprising: receiving, from a base station, scheduling information for a first downlink (DL)/uplink (UL) transmission comprised (see paragraph 55; BS can schedule FD-FDD MSs, such that DL transmission from BS to MS can be performed in DL FDD zone (or group) 1 and UL transmission from same MSs can be performed in UL FDD zone (or group) 2 and Vice versa for other zone (or group); see paragraph 63; BS can schedule FD-FDD MSs such that DL transmission from BS to MS can also be performed in DL FDD zone (or group) 1 and UL transmission from same MSs can be performed in UL FDD zone (or group) 2 and Vice versa. This may allow flexibility at the scheduler in terms of load balancing, QoS support and time-frequency allocations) in a first transmission group associated with half-duplex mode and a second DL/UL transmission comprised in a second transmission group associated with full duplex mode (see paragraph 115 and figure 15; the all-group downlink region may be directed to group 1 half-duplex (HD) mobile stations, group 2 HD mobile stations, and full-duplex (FD) mobile stations).
In further regards to claims 1 and 20, Chindapol fails to teach, determining priorities of the first DL transmission and the second DL transmission based on the first transmission group and second transmission group associated with the first DL/UL transmission and the second DL/UL transmission and monitoring for a higher priority DL/UL transmission among the first DL/UL transmission and the second DL/UL transmission.
Taherzadeh et al. (WO 2020/223448 a1) teaches, determining priorities of the first DL/UL transmission and the second DL/UL transmission based on the first transmission group and second transmission group associated with the first DL/UL transmission and the second DL/UL transmission and monitoring for a higher priority DL/UL transmission among the first DL/UL transmission and the second DL/UL transmission (see paragraph 207; the WTRU may determine if the WTRU is scheduled to perform a high priority transmission or a low priority transmission 910. If the WTRU is scheduled perform a high priority transmission 930, the WTRU may transmit a high priority transmission based on the DCI 950. Accordingly, no configured Cl may be applicable to such a high priority transmission. Further, the WTRU may not monitor for a Cl if a high priority transmission is scheduled. Further the WTRU may not interrupt its scheduled high priority transmission. In an example, the high priority transmission may be a transmission made on a PUSCFI. In another example, the high priority transmission may be a transmission made on a PUCCFI. In an example, the high priority transmission may be a URLLC transmission).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the use of determination of the priority of the transmission as taught by Taherzadeh into the teachings of Chandapal.  The motivation to do so would be to allow for high priority transmissions to be transmitted without interruptions.
In regards to claims 2 and 21, Chindapol teaches, wherein the priorities of the first DL transmission and the second DL transmission is determined based on duplex modes of the first transmission group and the second transmission group (see paragraph 55; BS can schedule FD-FDD MSs, such that DL transmission from BS to MS can be performed in DL FDD zone (or group) 1 and UL transmission from same MSs can be performed in UL FDD zone (or group) 2 and Vice versa for other zone (or group)).
In regards to claims 5-6, Chindapol and Taherzadeh in combination teach all the limitations of the parent claim as stated above.
However, Chindapol fails to teach,  wherein the priorities of the first DL transmission and the second transmission is determined further based on content of the first DL transmission and the second DL transmission, the contents including one of a control resource set (CORESET) for a physical downlink control channel (PDCCH), a channel status information (CSI) reference transmission (RS) (CSI-RS), a physical downlink shared channel (PDSCH), or a synchronization transmission block (SSB) and receiving a configuration for multiple control resource sets (CORESETs) within the first transmission group or the second transmission group; and monitoring for a CORESET, from the multiple CORESETs, corresponding to a common search space (CSS) set or a UE specific search space (USS) set having a lowest index in a cell with a lowest index containing CSS if the UE is configured.
Taherzadeh however teaches, wherein the priorities of the first DL transmission and the second transmission is determined further based on content of the first DL transmission and the second DL transmission, the contents including one of a control resource set (CORESET) for a physical downlink control channel (PDCCH), a channel status information (CSI) reference transmission (RS) (CSI-RS), a physical downlink shared channel (PDSCH), or a synchronization transmission block (SSB) (see paragraph 191; After receiving a first indication in the first step, the WTRU would then monitor the PDCCFI on second set of PDCCFI resources, coreset(s), search space(s), and/or DCI or RNTI formats to determine the resources applicable for cancellation, possibly at a better granularity. In one example, the Cl in the first step may further indicate applicability to a subset of WTRUs, where applicability is indicated per a specific priority level, transmission profile, a WTRU capability, and/or an RNTI value) and receiving a configuration for multiple control resource sets (CORESETs) within the first transmission group or the second transmission group; and monitoring for a CORESET, from the multiple CORESETs, corresponding to a common search space (CSS) set or a UE specific search space (USS) set having a lowest index in a cell with a lowest index containing CSS if the UE is configured (see paragraph 295; The WTRU may monitor PDCCH for an indication according to at least one of the following. The WTRU may determine one or more parameters for decoding of PDCCH, including at least one of: at least one search space configuration including a Coreset, periodicity and offset of monitoring occasions, type, aggregation levels, set of DCI formats, and the like; and a set of RNTI(s) to monitor).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the present application to incorporate the monitoring of the Corset(s) as taught by Taherzadeh into the teachings of Chandapal.  The motivation to do so would be to allow for high priority transmissions to be transmitted without interruptions.
In regards to claims 10 and 27, Chindapol teaches determining a duplex mode of the first DL/UL transmission or the second DL/UL transmission based on an indication of the duplex mode in a configuration of the first DL/UL transmission or the second DL/UL transmission (see paragraph 38; The common Map may indicate which zone (or group) each or at least some of the MSs are assigned to, or may indicate re-assignments or deallocation of one or more MSs. According to an example embodiment, a first group of IEs in the common Map may allocate resources for zone (or group) 1 MSs, while a second group of IEs in the common Map may allocate resources for the zone (or group) 2 MSs).

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive. 
The applicant argues with respect to claim 1, the applicant argues on page 9 of the remarks, that “Chindapol does not disclose or suggest that the BS sends scheduling information for both of the HD transmission and the FD transmission to a MS (e.g., FD MS). Therefore, Chindapol fails to disclose at least "receiving, from a base station, scheduling information for a first downlink (DL) transmission comprised in a first transmission group associated with half-duplex mode and a second DL transmission comprised in a second transmission group associated with full duplex mode," as recited in claim 1.”
However, the examiner respectfully disagrees.  Chindapool teaches in addition to what’s stated above that “BS can schedule FD-FDD MSs such that DL transmission from BS to MS can also be performed in DL FDD zone (or group) 1 and UL transmission from same MSs can be performed in UL FDD zone (or group) 2 and Vice versa. This may allow flexibility at the scheduler in terms of load balancing, QoS support and time-frequency allocations”.  
In further regards, the applicant further argues on page 10, that in essence, “Taherzadeh discloses that "the WTRU may transmit part of a low priority transmission 980 and interrupt or cancel that part of the transmission or all of the transmission 990 indicated as overlapping by the Cl." Id., paragraph [0209]. At best, Taherzadeh discloses managing uplink transmissions in a manner that the CI may interrupt the transmission of the low priority transmission 980 but not the high priority transmission 930, and the WTRU may be configured to transmit the high priority transmission 930 regardless of the CI. See id., paragraph [0209]. Taherzadeh provides no evidence of "determining priorities of the first DL transmission and the second DL transmission based on the first transmission group [associated with half-duplex mode] ... and second transmission group [associated with full-duplex mode] ...; and monitoring for a higher priority DL transmission among the first DL transmission and the second DL transmission," as recited in claim 1”.
However, the examiner respectfully disagrees.  Paragraph 207 Taherzadeh teaches, that “the WTRU may determine if the WTRU is scheduled to perform a high priority transmission or a low priority transmission 910”.  Thus, the WTU determines if the high priority of the low priority.  Furthermore, Taherzadeh teaches, “the WTRU may evaluate conditions for [A] if [TRx] at least partly overlaps with [x] in time. The behavior may be a function of the associated priority Po [for example, O-URLLC-high priority / 1 -eMBB-low priority] of such transmission [TRx]” (see paragraph 281-282).
The applicant’s arguments with respect to claim 20 are persuasive.
Allowable Subject Matter & Relevant Prior Art
Claims 3-4, 7-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-29 are allowed.
Prior art Cui et al. (US Publication 20022/0191858 A10 teaches, UE downlink activities are prioritized over PUSCH (see paragraph 44).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/           Primary Examiner, Art Unit 2466